*260
ORDER

PER CURIAM.
Leonard B. Carpenter (“Defendant”) appeals from a judgment entered in the Circuit Court of the City of St. Louis following his conviction on two counts of second-degree murder and two counts of armed criminal action. In his appeal, Defendant contends that the trial court erred in: (1) finding him mentally competent to proceed to trial; and (2) denying his Motion to Suppress statements on the grounds that he lacked the capacity to knowingly waive his constitutional rights.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 30.25(b).